Title: From George Washington to Charles Lee, 27 June 1794
From: Washington, George
To: Lee, Charles


               
                  Dear Sir
                  Mount Vernon June 27th 1794
               
               If you will be so good as to let me know what I am indebted to you on acct of Colvills Estate—or any other—I will pay the money before I return, or leave the same for my manager to do. I am—Dr Sir Your obedt Servt
               
                  Go: Washington
               
             